PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $9.40 for stamped envelopes that had been taken from her by a correctional officer to be placed in claimant’s personal property bag. Envelopes were placed in a package and then placed on the desk of the Property Officer. Said envelopes have not been found; therefore claimant seeks $9.40 for her loss.
In its Answer, respondent admits the validity of the claim and that the amount *166is fair and reasonable. The Court is aware that respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to this Court for determination.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $9.40.
Award of $9.40.